            Case 1:20-cv-00987-CCB Document 8 Filed 04/30/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MARYLAND
                                NORTHERN DIVISION

 CALVIN JONES on Behalf of Himself and §
 on Behalf of All Others Similarly Situated, §
                                             §
       Plaintiff,                            §
                                             §
 V.                                          §        CIVIL ACTION NO: 1:20-cv-00987-CCB
                                             §
 TECH USA, INC.                              §
                                             §
       Defendant.                            §

      NOTICE OF VOLUNTARY DISMISSAL PURUSANT TO RULE 41(a)(1)(A)(i)

       Plaintiff Calvin Jones files this Notice of Dismissal Without Prejudice pursuant to Rule

41(a)(1)(A)(i) and would respectfully show the Court the following:

                                                I.

       1.      Plaintiff filed his Complaint under the Fair Labor Standards Act on April 17, 2020.

(Dkt. 1). To date, Defendant has not filed an Answer or Motion for Summary Judgment.

       2.      This case is not governed by any federal statute that requires a court order for

dismissal of the case.

       3.      Plaintiff has not previously dismissed any federal or state court suit based on or

including the same claims as those presented in this case.

       4.      This dismissal is without prejudice.

       5.      All costs and fees accrued to date shall borne by the party incurring the same.




                                                1
         Case 1:20-cv-00987-CCB Document 8 Filed 04/30/20 Page 2 of 2



                                           Respectfully submitted,

                                             HODGES & FOTY, L.L.P.

                                            By: /s/ Don J. Foty
                                               Don J. Foty
                                               (admited pro hac vice)
                                               dfoty@kennedyhodges.com
                                               Texas State Bar No. 24050022
                                               4409 Montrose Blvd, Ste. 200
                                               Houston, TX 77006
                                               Telephone: (713) 523-0001
                                               Facsimile: (713) 523-1116

                                                  And

                                           By: /s/ Kelly E. Cook
                                                Kelly E. Cook
                                                Maryland Bar No. 16585
                                                Wyly & Cook
                                                4101 Washington Avenue, 2nd Floor
                                                Houston, Texas 77007
                                                T: [713] 236-8330 F: [713] 863-8502
                                                kcook@wylycooklaw.com

                                           Attorneys for Plaintiff and Class Members


                              CERTIFICATE OF SERVICE

      I certify that I filed this document through the Court’s CM/ECF system on April 30, 2020
which will serve a true copy on all parties of record by electronic mail.

                                           /s/ Don J. Foty
                                           Don J. Foty




                                              2
